Citation Nr: 1827935	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-38 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a low back disability. 

2. Entitlement to service connection for a left knee disability.

3. Entitlement to service connection for a right knee disability.

4. Entitlement to service connection for residuals of a nose fracture.

5. Entitlement to service connection for skin rash of the back.

6. Entitlement to service connection for skin rash of the left leg.

7. Entitlement to service connection for skin rash of the right leg.

8. Entitlement to service connection for bilateral hearing loss disability. 

9. Entitlement to service connection for a traumatic brain injury (TBI). 

10. Entitlement to an initial rating in excess of 50 percent for depressive disorder not otherwise specified (NOS). 


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1979 to July 1983.  The Veteran had an additional period of service from July 1983 to April 1984 that was deemed dishonorable for VA benefits purposes.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2017 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

The issue of entitlement to service connection for tinnitus was raised at the Veteran's October 2017 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of entitlement to service connection for a back disability, left knee disability, right knee disability, bilateral hearing loss disability, and residuals of a nose fracture are REMANDED to the AOJ.


FINDINGS OF FACT

1. At his October 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of his claims of entitlement to service connection for a rash of the back; entitlement to service connection for rash of the left leg; entitlement to service connection for rash of the right leg; and entitlement to service connection for a TBI.

2. For the entire period on appeal, the Veteran's depressive disorder NOS more nearly approximated total occupational and social impairment. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal of the issue of entitlement to service connection for a rash of the back have been met. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2017).

2. The criteria for withdrawal of a substantive appeal of the issue of entitlement to service connection for a rash of the left leg have been met. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2017).

3. The criteria for withdrawal of a substantive appeal of the issue of entitlement to service connection for a rash of the right leg have been met. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2017).

4. The criteria for withdrawal of a substantive appeal of the issue of entitlement to service connection for a TBI have been met. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2017).

5. The criteria for an initial rating of 100 percent for depressive disorder NOS have been met or approximated for the entire period on appeal. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

At his October 2017 Board hearing, the Veteran withdrew his appeal of the following issues: entitlement to service connection for a rash of the back; entitlement to service connection for a rash of the left leg; entitlement to service connection for a rash of the right leg; and entitlement to service connection for a TBI.  As the Veteran has withdrawn his appeal regarding those issues, the Board does not have jurisdiction to review the appeal of those issues, and they are dismissed.

Increased Rating for Depressive Disorder NOS

The Veteran has asserted that he should have a higher rating for his depressive disorder NOS as his symptoms are worse than those contemplated by the currently assigned rating.

VA Medical Center mental health treatment records dated during the appellate period, as well as the October 2010 and May 2014 VA psychiatric examination reports, indicate, in particular, severe depression; suicidal ideation; substance abuse; insomnia; limitations in his ability to work; limitations in his ability to participate in recreational activities; interrupted sleep; irritability; decreased energy; crying spells; financial problems; familial and social impairment; anxiety; marital problems; disassociating behaviors; anger; isolation; tardiness; difficulty with concentration and focus; poor self-esteem; anhedonia; feelings of hopelessness; history of suicide attempts; racing thoughts; paranoia; suspiciousness; near-continuous panic or depression; chronic sleep impairment; mild memory loss; flattened affect; disturbances of mood and motivation; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances; auditory hallucinations; and weight gain.  

Further, the record reflects that the Veteran has chronic issues with maintaining regular employment.  In an April 2015 letter from a private medical doctor, Dr. J.W., it was found that the Veteran would be unable to maintain suitable employment.  In this regard, it was noted that the Veteran's major depressive disorder symptoms caused irritability, low self-esteem, hopelessness, and a decline of those symptoms rendered the Veteran unable to hold consistent employment.  

The Board finds that the Veteran is entitled to an initial 100 percent rating for major depressive disorder NOS.  In this regard, the Board finds that the Veteran is considered to have total occupational and social impairment for the entire period on appeal.  For the entire appeal period, the Veteran has been shown to have significant symptoms of anxiety, depression, irritability, anhedonia, and an inability to establish and maintain effective work or social relationships.  The Veteran has had suicidal ideations and auditory hallucinations.  The Veteran has experienced somewhat significant paranoia.  While it was noted in the October 2010 VA examination report that the Veteran worked approximately 30 hours per week, there is no indication from the record that the employment was sustained for any length of time.  The majority of the evidence of record for the entire appeal period tends to indicate that the Veteran would be unable to perform even the most basic requirements of employment.  Further, the Veteran's symptoms have been relatively consistent throughout the entire period on appeal.  Therefore, the Board finds that entitlement to an initial 100 percent rating is warranted for the entire period on appeal.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).  

The Board acknowledges that the results of the VA examinations, the symptoms described in the VA examination reports, and the mental health treatment records do not indicate that the Veteran has experienced all of the symptoms associated with a 100 percent rating for major depressive disorder NOS.  However, the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are intended serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the Board finds that there is total occupational and social impairment sufficient to warrant a 100 percent rating even though all the specific symptoms listed for that rating are not manifested.  


ORDER

The appeal of the claim of entitlement to service connection for skin rash of the back is dismissed.

The appeal of the claim of entitlement to service connection for skin rash of the left leg is dismissed.

The appeal of the claim of entitlement to service connection for skin rash of the right leg is dismissed.

The appeal of the claim of entitlement to service connection for a traumatic brain injury (TBI) head trauma is dismissed.

Entitlement to an initial rating of 100 percent for depressive disorder NOS for the entirety of the appeal period is granted.




REMAND

The Board finds that additional development is required before the Veteran's remaining claims on appeal are decided. 

With regard to the Veteran's claims of entitlement to service connection for a back disability and a left knee disability, a review of the record shows that the Veteran was last afforded VA examinations for the claimed back and left knee disabilities in October 2010.  The Board finds the October 2010 VA examinations to be inadequate to decide the claims.  Specifically, the October 2010 VA examiner failed to consider the Veteran's lay statements and contentions of continuing symptomatology related to his back and left knee disabilities during and since active service.  The October 2010 VA examiner stated that the Veteran's back and knee disabilities were most likely due to aging and his strenuous job, but failed to provide a supporting rationale for that conclusion.  Further, at an October 2017 Board hearing, the Veteran testified that he did not engage in strenuous activity after separation from active service.  Moreover, the Veteran's contentions that his knee and back disabilities are a result of a motor vehicle accident during active service was not addressed by the October 2010 VA examiner. Thus, the Board finds that the Veteran should be afforded VA examinations to determine the nature and etiology of any currently present left knee and back disabilities.  

With regard to the Veteran's claim of entitlement to service connection for a right knee disability, the Veteran contends that his right knee disability is etiologically related to his active service.  However, the Veteran has not yet been afforded a VA examination for his claimed right knee disability.  Medical evidence of record indicates that the Veteran has complained of and been treated for bilateral knee pain since his separation from active service.  The Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present right knee disability.  

With regard to the Veteran's claim of entitlement to service connection for bilateral hearing loss disability, the Veteran contends that his bilateral hearing loss is etiologically related to his active service.  However, the Veteran has not been found to have bilateral hearing loss disability for VA purposes.  At his October 2017 Board hearing, the Veteran reported that his hearing acuity had decreased since his last audiology consultation with a VA medical treatment provider in August 2010.  Therefore, the Board finds that the Veteran should be afforded a VA examination to determine whether he has bilateral hearing loss disability for VA purposes that is related to his active service. 

With regard to the Veteran's claim of entitlement to service connection for residuals of a nose fracture, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed disability in October 2010.  The Board finds the October 2010 VA examination inadequate to decide the claim.  Specifically, the findings from the October 2010 VA examination indicate that the Veteran had status post fractured nose with no residual and no pathology.  However, the Veteran testified at his October 2017 Board hearing that the residuals of the nose fracture were not physical, but rather manifested by anosmia.  The October 2010 VA examiner did not provide a medical opinion discussing the nature and etiology of the Veteran's claimed residual of anosmia as a residual of the in-service nose fracture.  The Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present residuals of a nose fracture, to include anosmia.  

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issues on appeal.
 
Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.  

2. Then, schedule the Veteran for a VA examination with an examiner with sufficient expertise to determine the nature and etiology of any current back disability.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

Based upon the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified back disability is etiologically related to the Veteran's active service.

In forming the opinion, the examiner should specifically address the Veteran's lay statements regarding the onset and continuity of his back symptoms, to specifically include the Veteran's statements regarding the onset of his symptoms following a motor vehicle accident in service.  

The rationale for all opinions expressed must be provided.

3. Then, schedule the Veteran for a VA examination with an examiner with sufficient expertise to determine the nature and etiology of any current right and left knee disabilities.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

Based upon the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified right and/or left knee disability is etiologically related to the Veteran's active service.

In forming the opinion, the examiner should specifically address the Veteran's lay statements regarding the onset and continuity of his knee symptoms, to specifically include the Veteran's statements regarding the onset of his symptoms following a motor vehicle accident in service.  

The rationale for all opinions expressed must be provided.

4. Then, schedule the Veteran for a VA examination with an examiner with sufficient expertise to determine the nature and etiology of any current residuals of a nose fracture, to include anosmia.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

Based upon the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified residuals of a nose fracture are etiologically related to the Veteran's active service. 

The rationale for all opinions expressed must be provided.

5.  Then, schedule the Veteran for a VA audiological evaluation to determine the nature and etiology of any currently present bilateral hearing loss disability, to include whether he has hearing loss for VA purposes.  The claims file must be made available to, and reviewed by the examiner.  All indicated studies, to specifically include audiometric testing, should be performed.   

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present bilateral hearing loss disability is etiologically related to the Veteran's active service. 

The rationale for all opinions expressed must be provided. 

6.  Confirm that the VA examination reports and all medical opinions provided comport with this remand, and undertake any other development determined to be warranted.  

7.  Then, readjudicate the remaining claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Kristin Haddock
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


